Citation Nr: 0822803	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-27 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
bilateral shoulders. 

2.  Entitlement to service connection for tendonitis with 
epicondylitis of the bilateral elbows.

3.  Entitlement to service connection for tendonitis of the 
bilateral wrists. 

4.  Entitlement to an initial compensable disability rating 
for bilateral pes planus (claimed as flat feet). 

5.  Entitlement to an initial compensable disability rating 
for bilateral plantar fascitis.  

6.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
March 1984 and from December 2003 to February 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from two  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi:  the October 2005 rating decision denied service 
connection for the veteran's tendonitis of his bilateral 
shoulders, elbows, and wrists, and granted service connection 
and assigned a zero percent (noncompensable) disability 
rating for the veteran's bilateral plantar fascitis, 
effective from February 9, 2005; and the July 2006 rating 
decision granted service connection and assigned a 
noncompensable disability rating for the veteran's bilateral 
pes planus, effective from May 4, 2006, and denied 
entitlement to a 10 percent rating for multiple, 
noncompensable, service-connected disabilities.  

In March 2008, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
at the RO.  

In April 2008, the Board received from the veteran additional 
evidence-namely, a summary of time missed from work.  The 
evidence was received within 90 days following the March 2008 
mailing of notice that his appeal had been certified to the 
Board for appellate review and that the appellate record had 
been transferred to the Board.  Generally, when an appellant 
submits evidence to the Board within 90 days after the 
mailing of certification and record transfer notice, the 
appeal is remanded to the RO unless (1) the evidence is not 
pertinent to the issue on appeal; (2) the appellant waives 
his procedural right to have the RO initially consider the 
evidence; or (3) the Board grants all appellate issues.  See 
38 C.F.R. § 20.1304(a), (c) (2007).  Here, the evidence is 
pertinent to the appeal, no waiver was received, and the 
Board is not granting any appellate issues.  Thus, upon 
remand, the RO will initially consider the additional 
evidence submitted to the Board. 

At the March 2008 Board hearing at the Jackson, Mississippi, 
RO, the veteran testified that due to having to deal with 
pain, his mental attitude was not right, making him irritable 
mostly all the time, every day.  He stated that he had not 
sought treatment for any psychological symptoms stemming from 
the pain and he did not know he had to seek psychological 
help for it.  See March 2008 Board hearing transcript, pp. 9, 
13.  This informal claim for service connection for a 
psychiatric disorder is referred to the RO for appropriate 
action.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

As to his claims for entitlement to service connection for 
tendonitis of the bilateral shoulders, elbows, and wrists, 
the veteran asserts that they were pre-existing conditions 
that were aggravated during active duty.  Medical evidence in 
the record reveals that the veteran had been treated at the 
MEA Medical Clinic in Jackson, Mississippi, at various times 
between September 2000 and September 2003 for disorders of 
the shoulders, elbows and wrists.  In October 2003, the 
veteran brought his disorders of the shoulders, elbows, and 
wrists to the attention of his Army National Guard unit.  In 
October 2003, his Army National Guard commander stated that 
his physical condition had never gotten in the way of him 
performing his duties in an acceptable manner and he 
recommended that the veteran be granted a permanent profile 
that restricted him from running.  The veteran was given a 
medical evaluation and the October 2003 examiner determined 
that it was safe for the veteran with the stated condition of 
the shoulders, elbows, and wrists to be sent overseas to an 
area with limited or no medical treatment facilities.  

In December 2003, the veteran was called to active duty.  On 
his December 2003 predeployment physical evaluation form, the 
veteran's profile was noted.  The veteran is thus not 
entitled to a presumption of soundness with respect to his 
conditions of the shoulders, elbows, and wrists.  38 C.F.R. 
§ 3.304(b) (the veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted on examination reports at entrance into service, or 
where clear and unmistakable [obvious or manifest] evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such services).  Thus, the legal 
theory of service connection on the basis of aggravation of a 
preservice disability by active military service is 
appropriately available to the veteran.  

A preservice disability will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  
The veteran was afforded a compensation and pension (C&P) 
examination for his joints in August 2005.  The examination 
report did not address whether the veteran's preservice 
disabilities of the shoulders, elbows, and wrists were 
aggravated during service and if so, whether the increase in 
disability was due to the natural progress of the disease.  
Moreover, while that report includes a diagnosis of 
tendonitis of the veteran's shoulders, it is not clear 
whether a current disability exists with respect to the 
veteran's elbows and wrists.  

As such, a C&P examination must be scheduled to address the 
issues of:  the veteran's current disabilities of the 
bilateral shoulders, elbows, and wrists; whether any 
preservice conditions were aggravated during service; and if 
so, whether the increase in disability was the result of the 
natural progression of the disease.  Further, since there is 
conflicting evidence in the record concerning the veteran's 
complaints of, and treatment for, his preservice conditions 
of the bilateral shoulders, elbows, and wrists, the examiner 
should take a detailed history from the veteran.  Compare 
Service treatment records (no treatment of his conditions of 
the shoulders, elbows, or wrists during active duty); 
December 2004 DD Form 2697 (compared to last medical 
assessment, overall health is the same; not now taking any 
medications;  no questions or concerns about health); 
December 2004 DD Form 2796 (medications taken during 
deployment: anti-malaria pills; no current questions or 
concerns about health); April 2006 DRO hearing transcript, 
pp. 6-15 (wearing the bulletproof vest caused sharp shooting 
pain down left shoulder; went to the doctor in Iraq in 
January 2004 and although complained about my hip, shoulders, 
elbows, and wrist, the examiner only wrote down hip; 
unloading supplies aggravated conditions); March 2008 Board 
hearing transcript, pp.16-21 (conditions of the shoulders, 
elbows, and wrists became worse during service; seen by a 
military doctor on two occasions for those conditions; given 
medication for those conditions).  The examiner should also 
note the VA treatment records of August 2005 and December 
2005 indicating that the veteran had fallen off of a ladder, 
landing on his right shoulder.  

As to his claims for compensable ratings for bilateral pes 
planus and bilateral plantar fascitis, a C&P feet examination 
was conducted in October 2006.  The examiner was focusing on 
whether claimed conditions of the veteran's feet other than 
the two service-connected disabilities were caused by the 
veteran's pes planus or were incurred during military 
service.  As a result, a comprehensive evaluation of the 
veteran's two service-connected disabilities of the feet was 
not provided at that time.   In addition, the veteran 
testified at his March 2008 hearing that the October 2006 C&P 
feet examination report does not reflect the current 
condition of his feet.  VA's General Counsel has indicated 
that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  Given the focus of the 
October 2006 C&P examiner upon other conditions of the 
veteran's feet and his statements reflecting the increased 
severity of his disabilities since the last examination, an 
updated VA feet examination is required in order to make an 
informed decision regarding his current level of functional 
impairment and evaluate adequately his current level of 
disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(VA should have provided an examination based on veteran's 
complaint of increased hearing loss since his examination two 
years before).  

There also are private medical treatment records identified 
by the veteran, but not in the claims folder.  In his 
May 2006 claim for entitlement to service connection for pes 
planus, the veteran noted that he was receiving medical 
treatment for his flat feet at the University Medical Center, 
in Jackson, Mississippi.  At the April 2006 hearing before 
the Decision Review Officer, the veteran testified that he 
had been diagnosed with a pinched nerve in his left shoulder 
by Dr. Vasner.  DRO hearing transcript, p. 10.  The RO/AMC 
should make arrangements to obtain those records.  

The most recent VA medical treatment records in the claims 
folder are dated in January 2007.  Before the veteran's C&P 
examinations are scheduled, the claims folder should be 
updated with any VA treatment records dated since 
January 2007. 
Accordingly, the case is REMANDED for the following action:

Because the first five issues listed on the title page must 
be remanded, the adjudication of veteran's claim seeking a 
10 percent evaluation based on multiple, noncompensable, 
service-connected disabilities must be deferred.  

1.  As to his tendonitis of the bilateral 
shoulders, elbows, and wrists claims, send 
the veteran a notice letter that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for those claims 
on appeal, as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Make arrangements to obtain the 
veteran's treatment records for pes planus 
from the University Medical Center in 
Jackson, Mississippi.       

3.  Make arrangements to obtain the 
veteran's treatment records for his 
shoulder disorder from Dr. Vasner. 

4.  Make arrangements to obtain the 
veteran's VA medical treatment records 
dated since January 2007.  

5.  After all the above development has 
been completed, and the additional 
evidence has been associated with the 
claims folder, make arrangements for the 
veteran to have an appropriate examination 
to identify whether the veteran has any 
current disabilities of the bilateral 
shoulders, elbows, and wrists, and if so, 
whether they were aggravated during 
service.  The claims file must be made 
available to the examiner and the 
examiner's report should indicate that it 
was reviewed.  As discussed above, given 
the conflicting evidence concerning the 
veteran's inservice treatment of his 
claimed tendonitis conditions, a thorough 
history should be obtained from the 
veteran.  All necessary tests should be 
given and any results from such tests 
should be addressed in the examiner's 
report.  The examination report must 
provide complete rationale for all 
opinions and must address the following 
matters:  

(a)  For each disability of the bilateral 
shoulders, the examiner should offer an 
opinion with complete rationale as to 
(i) whether it is at least as likely as 
not (that is, whether there is a 
50 percent probability or greater) that 
there was an increase in the veteran's 
bilateral shoulders disability during 
service; and only if the answer to (i) is 
that there was such an increase in 
disability, (ii) whether that increase in 
disability of the bilateral shoulders was 
due to the natural progress of the 
disease.  If there is no current 
disability of the bilateral shoulders, the 
examiner should explicitly state so.  

(b)  For each disability of the bilateral 
elbows, the examiner should offer an 
opinion with complete rationale as to 
(i) whether it is at least as likely as 
not (that is, whether there is a 
50 percent probability or greater) that 
there was an increase in the veteran's 
bilateral elbows disability during 
service; and only if the answer to (i) is 
that there was such an increase in 
disability, (ii) whether that increase in 
the disability of the bilateral elbows was 
due to the natural progress of the 
disease.  If there is no current 
disability of the bilateral elbows, the 
examiner should explicitly state so.  

(c) For each disability of the bilateral 
wrists, the examiner should offer an 
opinion with complete rationale as to 
(i) whether it is at least as likely as 
not (that is, whether there is a 
50 percent probability or greater) that 
there was an increase in the veteran's 
bilateral wrists disability during 
service; and only if the answer to (i) is 
that there was such an increase in 
disability, (ii) whether that increase in 
disability of the bilateral wrists was due 
to the natural progress of the disease.  
If there is no current disability of the 
bilateral wrists, the examiner should 
explicitly state so.  

6.  Make arrangements for the veteran to 
have an appropriate examination to 
determine the current condition of the 
veteran's service-connected disabilities 
of bilateral pes planus and of bilateral 
plantar fascitis.  The claims file must be 
made available to the examiner and the 
examiner's report should indicate that it 
was reviewed.  A thorough history should 
be obtained from the veteran.  All 
necessary tests should be given and any 
results from such tests should be 
addressed in the examiner's report.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) Describe the current condition of the 
veteran's bilateral pes planus disability; 
and 

(b) Describe the current condition of the 
veteran's bilateral plantar fascitis 
disability.  

7.  Finally, readjudicate the issues on 
appeal.  If the claims remain denied, 
provide the veteran and his representative 
with a supplemental statement of the case.  
Allow an appropriate period for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

